DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. 
Applicant argues the instant application describes that "spring stops can be used to capture the springs 380 and the hubs assembly within the insert body 376 and to compress the spring 380 within the insert body 376." Application at [0066], and neither of Tanaka et al (US 9,500,812) or Giebel et al (US 6,068,410) teach "a spring stop within the insert body; a spring captured within the insert body by the spring stop." as claimed.  The Examiner respectfully disagrees.
While the Specification describes a spring stop as used to compress the spring within the insert body, the Specification fails to specifically define (see MPEP 2111.01 section IV) “spring stop” as an element that both captures and compresses the spring.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See also MPEP 2111.01 section II.  Accordingly, the claimed term “spring stop” is given is plain meaning, and under broadest reasonable interpretation requires an element capable of stopping a spring, including elements which directly or indirectly abut a spring to thereby prevent movement in a given direction.  Therefore, the claims now simply require an element located within the insert body and being capable of inhibiting the movement of the spring.  
The "pressing portions" of Tanaka, which render obvious the spring of the instant claims, are described only as "fixed."  Specifically, Tanaka describes that, the first and second pressing portions 15, 25 are fitted into the first and second insulator portions 13, 23 from the proximal end portion side and fixed, and are arranged so that distal portions of the pressing portions abut on or press the proximal end portions of the first and second ferrules 12, 22 in a direction in which the ferrules contract. Tanaka at col. 5, line 65 - col. 6, line 3 (emphasis added).  
The rear wall of retaining feature 30 abuts the hub (i.e. flanged portion of ferrule 22 immediately contacting the pressing portion 25), and thereby inhibits forward movement of the pressing member 25.  Accordingly, the rear wall of retaining feature 30 that abuts the hub and is located within the insert body23 meets the broadest reasonable definition of a pressing member stop.  One of ordinary skill arrives at the claimed invention upon substitution of a spring for the described pressing member for the purpose of purpose of providing a well-known and reliable means for biasing or pressing on the hub.
For these reasons, Applicant’s arguments are unpersuasive.  This Action is FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring stop as newly recited in claims 11 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 17-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 9,500,812).
Re. Claim 11, Tanaka et al discloses a fiber termination module comprising: 
an insert body 23 for insertion within an opening of a connector body 24; 
a pressing member stop (i.e. rear wall of retaining feature 30 which abuts the flanged portion of ferrule 22 immediately contacting the pressing portion 25) within the insert body 23;
a pressing member 25 captured within the insert body 23 by the pressing member stop; 
a hub (i.e. flanged portion of ferrule 22 immediately contacting the pressing portion 25) captured within the insert body 23; and 
a ferrule 22 having a base end supported by the hub, wherein the pressing member 25 biases the hub toward an end of the insert body 23, and wherein the ferrule 22 projects outwardly from the end of the insert body 23 (Figs 7A-7B, col. 5 lines 65-67, and col. 6 lines 1-3).
However, Tanaka et al does not disclose utilizing a spring as the pressing member 25.
Springs are well known pressing elements within connectors, and provide the advantage of providing a constant biasing force to the ferrule in the connector.  The use of a spring as the pressing portion in the prior art would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a well-known and reliable means for biasing or pressing on the ferrule.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 12 and 13, Tanaka et al renders obvious the fiber termination module as discussed above.  As is apparent from Figures 7A, 7B, and 8B, the insert body 23 is mounted with an opening of a connector body 24 and is cylindrical in shape (col. 6 lines 54-58).
Re. Claims 21-26, Tanaka et al renders obvious the fiber termination module within a connector body 24 as discussed above, including the use of a spring as the pressing member 25 to bias the ferrule 22 forward in the cylindrical insert body 23, a pressing member stop, and a hub (i.e. flanged “base end” portion of ferrule 22 immediately contacting the pressing portion 25) captured within the insert body 23 (Figs 7A-7B, col. 5 lines 65-67, and col. 6 lines 1-3).  The hub has a chamfered front end that engages against a corresponding retaining feature 30 provided at a front end of the insert body 23 to prevent the hub from being pushed out of the front end of the insert body 23 (Figs 7A-7B; col. 5 lines 56-59).  
However, Tanaka et al does not disclose the method of assembling the connector, and therefore does not disclose an assembly method comprising: pre-assembling the fiber termination module; and inserting the pre-assembled fiber termination module in a connector body.
Clearly, the structure of Tanaka et al is assembled by either (A) first assembling the insert body 23 in the connector body 24 and subsequently assembling the electrical and optical components within the “pre-assembled” insert body 23, or (B) first assembling the electrical and optical components in the insert body 23 and subsequently assembling the “pre-assembled” insert body 23 in the connector body 24.  Assembly method (B) offers advantages over assembly method (A), such as easier assembly and reduced damage to the optical and electrical components in the connector, and would have been obvious to one of ordinary skill at the time the invention was effectively filed for these reasons.
“A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 17 and 30, Tanaka et al renders obvious the fiber termination module as discussed above, wherein a strain relief element (unlabeled in Figures 7A and 7B) abuts the back end of the insert body 23 to provide a biasing surface for the pressing portion 25 (col. 5 lines 65-67; col. 6 lines 1-3).
However, Tanaka et al does not disclose a boot mounted to the back end of the insert body.
Strain relief boots are commonly formed at the rear end of the connector to provide protection to the optical fiber cable attached to the connector, such as protection from excessive bending.  Such protection minimizes damage to the cable and thereby increases lifetime of the connector.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of protecting the hybrid cable attached to the termination module.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 18, Tanaka et al renders obvious the fiber termination module as discussed above, but fails to disclose an arrangement wherein the insert body includes at least one exterior annular groove.  
Exterior annular grooves are well known in the art and commonly utilized for alignment purposes, and the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for this purpose.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 19-20, Tanaka et al renders obvious the termination module as discussed above.  The termination module in Tanaka et al is captured between a hardened optical and power plug 3 and a socket 2, wherein the hardened optical and power plug 3 includes a plug housing having a sleeve 24 that receives the fiber termination module (Figs 7A-7B; col. 4 lines 20-24; col. 8 lines 7-17).
Claims 14-16 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 9,500,812) and Giebel et al (US 6,068,410).
Re. Claims 14 and 27, Tanaka et al renders obvious the fiber termination module and associated method as discussed above.  The termination module comprises both electrical and optical connections (i.e. electrical connection via element 29, optical connection via optical fibers 21) and is attached to the end of a hybrid cable (col. 4 lines 12-16; col. 7 lines 12-17).
However, Tanaka et al does not disclose the ferrule supporting an optical fiber having a stub end that is spliced to the hybrid cable.
Giebel et al discloses a fiber termination module 10 comprising a ferrule 20 for supporting an optical fiber 22 having a stub end that is spliced to an optical cable 13 (Figs 1-2; col. 3 lines 12-18; col. 4 lines 11-20).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Giebel et al discloses the same simplifies the connectorization of the cable (Giebel et al:” col. 1 lines 13-20).
Re. Claims 15, 16, 28, and 29, Tanaka et al and Giebel et al render obvious the fiber termination module and associated method as discussed above.  Note, Giebel et al illustrates the splice location is housed within an insert body 30 of the termination module (Figs 1-3C; col. 6 lines 15-45).
Giebel et al does not illustrate an arrangement wherein the splice location is housed outside of the insert body.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a splice location outside of the insert body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/23/22